Title: Eunice Paine to Abigail Adams, 26 April 1797
From: Paine, Eunice
To: Adams, Abigail


        
          my Dear mrs Adams
          [ca. 26 April 1797]
        
        From an old friend the companion of your youthfull days you will allow the familliarity I use—
        I was so Struck with the intelligence mr Belcher left this morning that I am hardly capable of writing but the Spirit constraineth me the dispensations of providence are so visibly kind they have a voice of their own and need not be repeated— Peace to the Spirits of the

departed they had their Dear freinds around them—and all the Love & all the honour that they coud receive was granted go now to thine Dearer half & be to him a supporter under all his great affairs Go ride in the whirlwind & derect the Storm & may This benign Spirit Guide you, Gaurd you, Strengthen you & perfect all the work which you have taken in hand And in the mids of a crooked Generation you may Shine together as lights in the world.—
        I understand that you Set forward to morrow may Every Element be favourable to you and I ask that you woud tender my Love to your Daughter it is as good as Ever and I woud also ask the favour that you woud put the annexed Testimony of Cais tome to my friend into your Trunk and convey it as derectd at yr Leizure my love to Louisa may heaven preserve you all from the p[…] of the City you will Excu[se] the penman-Ship this Employ agitates my Nerve but I am better than I have been & may live to rejoyce in your adminstrations you must think of me as of a good nature’d Spirit who hovers round you & woud if possible convey to you the pleasurables which yr circumstances have allowd you to Shed upon me for all favours may that Being reward you who Supplyd my want from yours in the Bonds of Love
        
          Eunice Paine
        
      